Exhibit 10.1
 
 
 
[seal1.jpg]
 
         
 
 
APN#        n/A Mining        
Recoding Requested by and Return To:
            Name              Richard R.
Redfern                                                                                    
Address                     1982 Ruby View
Dr                                                                       
City/State/Zip            Elko NV
89801                                                                             
           

--------------------------------------------------------------------------------

 
 
 
 
 
                  Purchase Agreement, mining                  
(Title of Document)
 
 
 
 
 


This cover page must be type or printed.
 
 
 

--------------------------------------------------------------------------------

 
 

    [barcode.jpg] 679271
10/07/2013
002 of 16

 
September 23, 2013                     
 
Richard R. Redfern
dba RMIC Gold
1982 Ruby View Drive
Elko, Nevada 89801
 
Dear Sirs:
 
Re:           Purchase Agreement, Ivanhoe Creek Property, Elko County, Nevada
 
This letter will confirm in writing the agreement made between us today with
respect to the 22 unpatented lode mining claims situated in Elko County, Nevada,
set out in more detail in Exhibit "A" attached hereto, and collectively called
the "Property" in this letter agreement.
 
1.    Richard R. Redfern ("Redfern"), doing business as RMIC Gold ("RMIC GOLD",
and collectively with Redfern, the "Seller") has represented to Rimrock Gold
Corp. and Rimrock Mining Inc. (collectively "Rimrock Gold" or "Buyer") that:
 
 
(a)
the Seller has located the lode mining claims comprising the Property, and has
recorded them in the name of Redfern in the County Court House for Elko County
Nevada and has filed and paid for them in 2013 within the prescribed time period
in the office of the U.S. Bureau of Land Management (the "BLM"):

 
 
(b)
upon the execution and delivery of this agreement and the recordation of the
quit claims (in the form set out in Exhibit "C" hereto) by Redfern with respect
to the claims recorded in his name, Rimrock Gold will own a 100% beneficial
interest in and to the Property, and Rimrock Gold will be the recorded owner of
a 100% interest in the Property, subject to a one percent (1%) Net Smelter
Return Royalty granted herein to Redfern as stipulated and described in Exhibit
B hereto;

 
 
(c)
the Property is free and clear of all charges, liens and encumbrances of every
nature;

 
 
(d)
the lode mining claims constituting the Property have been staked and are now
recorded and in good standing in compliance with all applicable laws,
regulations and policies in effect in Nevada;

 
 
(f)
to the best of the Seller's knowledge, between the time of staking of the claims
comprising the Property and the time of recordation, the use of the Property has
complied with all applicable laws, regulations and policies relating to
environmental matters and no hazardous material has been released into the
environment on or near the Property;

 
 
 

--------------------------------------------------------------------------------

 
 

    [barcode.jpg] 679271
10/07/2013
003 of 16

 
 
(g)
the Seller has all right and authority to enter into this agreement and to grant
to Rimrock Gold the exclusive option to acquire a 100% beneficial and recorded
interest in and to the Property;

 
 
(h)
no third party has the right to receive any payment in the nature of a rent or
royalty with respect to production of minerals from the Property, nor has the
right to receive production in kind, except for usage rights and mining rights
owned by Kent Exploration Inc. for the IC Bentonite placer claims. Redfern owns
a one percent (1%) Net Smelter Return royalty granted to him by Kent Exploration
for mineral production from the IC Bentonite placer mining claims in the
Property area and this royalty is separate from and is not subject to provisions
of this agreement with Buyer; and

 
 
(i)
no other third party has made any legal claim to, nor has any right to make a
legal claim to, the mineral rights which constitute the Property apart from the
IC Bentonite claims.

 
2.           Redfern shall, promptly following the execution and delivery of
this agreement, record in the name of Buyer the claims comprising the Property
in the office of the BLM, and shall then invoice Rimrock Gold for the recording
fees and disbursements relating to such recording. Rimrock Gold shall reimburse
Redfern for such costs within 30 days following the receipt of the invoice.
 
3.          The Seller hereby grants to Rimrock Gold the exclusive option (the
"Option") to acquire a 100% beneficial and recorded interest in and to the
Property by paying the Seller by issuing 150,000 common shares in the capital of
Rimrock Gold Corp. on or before three months following the Effective Date upon
the execution and delivery of this agreement and the recording of the claims
comprising the Property in the office of the BLM. These shares will have the
normal Six month hold period as stipulated by regulatory authorities.
 
4.          If the Purchase contemplated herein is executed, and Rimrock Gold
subsequently wishes to abandon claims comprising all or a part of the Property,
Rimrock Gold shall quitclaim the claims in Exhibit A back to RMIC Gold at least
30 days prior to September 1 of the year contemplated for dropping of these
claims. If the Seller gives Rimrock Gold notice that it wishes to acquire all or
some of such claims at least 15 days prior to the effective date of abandonment,
Rimrock Gold shall execute and deliver to the Seller quit claims in recordable
form, such that the Seller may record in its name the claims proposed to be
abandoned.
 
5.          Rimrock Gold may at any point in time buy-out one percent (1%) Net
Smelter Return royalty thereby reducing RMIC Gold's interest to 0% NSR, by
payment to RMIC Gold of $1,000,000.
 
6.          Forthwith following the execution and delivery of this agreement,
the Seller will deliver to Rimrock Gold all of the reports, maps, surveys and
other data in its possession or under its control relating to the mineral
potential of the Property.
 
 
2

--------------------------------------------------------------------------------

 
 

    [barcode.jpg] 679271
10/07/2013
004 of 16

 
7.           Upon the execution and delivery of this agreement, the Seller and
Rimrock Gold shall execute a memorandum of this agreement, substantially in the
form attached as Exhibit "C" hereto, for recording in the Elko County Court
House, to provide public notice of the existence of this  agreement.
 
8.           This agreement shall be construed and interpreted in accordance
with the laws in effect in the State of Nevada, including those laws dealing
with conflict of laws. Any disputes shall be settled in accordance with the
Commercial Arbitration Rules of the American Arbitration Association, in Nevada.
 
9.           If Rimrock Gold fails to make any payment or share issuance on or
before the last day provided for such payment or performance under this
agreement, the Seller may terminate this agreement but only if:
 
 
(a)
it shall have first given to Rimrock Gold written notice of the failure,
containing particulars of the payment which Rimrock Gold has not made or the act
which Rimrock Gold has not performed; and

 
 
(b)
Rimrock Gold has not within 30 days following delivery of the Seller's notice
given notice to the Seller that it has cured such failure or commenced
proceedings to cure such failure by appropriate payment or performance (Rimrock
Gold hereby agreeing that should it so commence to cure any failure it will
prosecute the same to completion without undue delay).

 
10.         Upon any relinquishment of the claims back to seller, buyer shall
deliver to RMIC Gold copies of all non-interpretive factual data regarding the
Property in Rimrock Gold's possession at the time of termination and which have
not been hitherto been delivered to the Seller. Rimrock Gold agrees that it
will, within 30 days after receipt of the written request of the Seller, deliver
to the Seller copies of all such non-interpretive factual data. Rimrock Gold
does not make, and shall not be deemed to have made, directly or indirectly, any
express or implied representation or warranty to the Seller as to the accuracy
or completeness of any such data delivered to the Seller except that it was
developed and delivered in good faith. Rimrock Gold shall not have any liability
arising out of the use of or reliance on any non-interpretive factual data
delivered to the Seller hereunder so long as Rimrock Gold developed and
delivered it in good faith.
 
11.         The Seller hereby waives all and any extra-lateral rights to each of
the lode mining claims constituting the Property.
 
12.         The various conveyancing documents referred to herein shall be in
the form of those attached as Exhibit "C" hereto.
 
If the foregoing accurately sets out our agreement, please execute the duplicate
copy of this letter and return it to us, whereupon this shall constitute a valid
and binding agreement between us, enforceable in accordance with its terms. This
letter agreement shall be the sole agreement between us with respect to the
Property.
 
 
3

--------------------------------------------------------------------------------

 
 

    [barcode.jpg] 679271
10/07/2013
005 of 16

 
Yours truly,
 
RIMROCK GOLD CORP.
RIMROCK MINING INC.
 
/s/ Jordan Starkman
       
Jordan Starkman, President
       

 
Agreed to and accepted as of the 23rd day of September, 2013,
 
/s/ Richard R. Redfern
       
Richard R. Redfern
       

 
This is page 4 of that certain option agreement dated as of 23rd day of
September, 2013, between Rimrock Gold Corp. and Rimrock Mining Inc. of the first
part and Richard R. Redfern, dba RMIC Gold of the second part relating to the
Ivanhoe Creek Property, Elko County, Nevada.
 
STATE OF NEVADA 
)
   
)
 
CITY OF     ELKO         
)
 

 
On  Sep 23rd, 2013   (date) personally appeared before me, a notary public (or
judge or either person, as the case may be), Richard R. Redfern, personally
known (or proved) to me to be the person whose name is subscribed to the above
instrument who acknowledged that he/she  xecuted the instrument.
 

  [img001.jpg]   



 
 

--------------------------------------------------------------------------------

 
 

    [barcode.jpg] 679271
10/07/2013
006 of 16

 
EXHIBIT "A"
 

 
TO THAT CERTAIN AGREEMENT MADE AS OF THE 23rd DAY OF SEPTEMBER, 2013, BETWEEN
RIMROCK GOLD CORP. OF THE FIRST PART AND RICHARD R. REDFERN, DBA RMIC GOLD OF
THE SECOND PART
 

 
THE "PROPERTY"
 
22 unpatented lode mining claims situated in Sections 17-20, T. 38 N., R. 48 E
and Sections 13 and 24, T. 38 N., R. 47 E., Mt. Diablo Principal Meridian, Elko
County, Nevada, as follows:
 
Exhibit A
 
Ivanhoe Creek Property
 

Claim Names   BLM Serial Numbers                   IC No. 1   NMC1001209      
IC No. 3   NMC1001210       IC No. 5   NMC1001211       IC No. 6   NMC1001212  
    IC No. 7   NMC1001213       IC No. 8   NMC1001214       IC No. 9  
NMC1001215       IC No. 11   NMC1001216       IC No. 21   NMC1001218       IC
No. 22   NMC1001219       IC No. 23   NMC1001220       IC No. 24   NMC1001221  
    IC No. 25   NMC1001222       IC No. 26   NMC1001223       IC No. 27  
NMC1001224       IC No. 28   NMC1001225       IC No. 43   NMC1001226       IC
No. 44   NMC1001227       IC No. 65   NMC1001228       IC No. 66   NMC1001229  
    IC No. 67   NMC1001230       IC No. 68   NMC1001231      



 
 

--------------------------------------------------------------------------------

 
 

    [barcode.jpg] 679271
10/07/2013
007 of 16

 
EXHIBIT "B"
 

 
TO THAT CERTAIN AGREEMENT MADE AS OF THE 23rd DAY OF SEPTEMBER, 2013„ BETWEEN
RIMROCK GOLD CORP. AND RIMROCK MINING INC. (COLLECTIVELY THE "PAYOR") OF THE
FIRST PART AND RICHARD R. REDFERN, DBA RMIC GOLD (COLLECTIVELY THE "OWNER") OF
THE SECOND PART
 

 
NET SMELTER RETURNS
 
1.           In the Agreement, "Net Smelter Returns" means the net amount of
money received by the Payor for its own account from the sale of ore, or ore
concentrates or other products from the Property to a smelter or other ore buyer
after deduction of smelter and/or refining charges, ore treatment charges,
penalties and any and all charges made by the purchaser of ore or concentrates,
less any and all transportation costs which may be incurred in connection with
the transportation of ore or concentrates, less all umpire charges which the
purchaser may be required to pay. In this section, "transportation costs" shall
mean actual costs of transportation (including freight, insurance, security
transaction taxes, handling, port demurrage, delay and forwarding expenses
incurred by reason of or in the course of transportation) of the product from
the Property to the smelter or refinery and from the smelter or refinery to the
place of sale, but in no event shall charges or costs of transportation of ore
from any mine on the Property to an autoclave, concentrator, crusher roasting
plant, heap leach or other leach facility, mill or other similar facility or
plant situated outside the Area of Interest be deductible from the Net Smelter
Payable to Owner.
 
2.           Payment of Net Smelter Returns by the Payor to the Owner shall be
made semi-annually within 60 days after the end of each fiscal half year of the
Payor and shall be accompanied by unaudited financial statements pertaining to
the operations carried out by the Payor on the Property. Taxes payable with
respect to the payment of Net Smelter Returns to the Owner shall be for the sole
account of the Owner. Within 90 days after the end of each fiscal year of the
Payor in which Net Smelter Returns are payable to the Owner, the records
relating to the calculation of Net Smelter Returns for such year shall be
audited and any resulting adjustments in the payment of Net Smelter Returns
payable to the Owner shall be made forthwith. A copy of the said audit shall be
delivered to the Owner within 30 days of the end of such 90-day period.
 
3.           Each annual audit shall be final and not subject to adjustment
unless the Owner delivers to the Payor written exceptions in reasonable detail
within six months after the Owner receives the report. The Owner, or its
representative duly authorized in writing, at its expense, shall have the right
to audit the books and records of the Payor related to Net Smelter Returns to
determine the accuracy of the report, but shall not have
 
 
 

--------------------------------------------------------------------------------

 
 

    [barcode.jpg] 679271
10/07/2013
008 of 16

 
access to any other books and records of the Payor. The audit shall be conducted
by a chartered or certified public accountant of recognized standing. The Payor
shall have the right to condition access to its books and records on execution
of a written agreement by the auditor that all information will be held in
confidence and used solely for purposes of audit and resolution of any disputes
related to the report. A copy of the Owner's report shall be delivered to the
Payor upon completion, and any discrepancy between the amount actually paid by
the Payor and the amount which should have been paid according to the Owner's
report shall be paid forthwith, one party to the other. In the event that the
said discrepancy is to the detriment of the Owner and exceeds 5% of the amount
actually paid by the Payor, then the Payor shall pay the entire cost of the
audit.
 
4.           Any dispute arising out of or related to any report, payment,
calculation or audit shall be resolved solely by arbitration as provided in the
Agreement. No error in accounting or in interpretation of the Agreement shall be
the basis for a claim of breach of fiduciary duty, or the like, or give rise to
a claim for exemplary or punitive damages or for termination or rescission of
the Agreement or the estate and rights acquired and held by the Payor under the
terms of the Agreement.
 
5.           Rimrock Gold may at any point in time buy-out one percent (1%) Net
Smelter Return royalty thereby reducing RMIC Gold's interest to 0% NSR, by
payment to RMIC Gold of $1,000,000.
 
 
2

--------------------------------------------------------------------------------

 
 

    [barcode.jpg] 679271
10/07/2013
009 of 16

 
EXHIBIT "C"
 

 
TO THAT CERTAIN AGREEMENT MADE AS OF THE 23rd DAY OF SEPTEMBER, 2013, BETWEEN
RIMROCK GOLD CORP. AND RIMROCK MINING INC. OF THE FIRST PART AND RICHARD R.
REDFERN DBA RMIC GOLD OF THE SECOND PART
 

 
FORM OF DOCUMENTS FOR RECORDATION
 
A.           MINING DEED
 
Recorded at the request of
and when recorded return to:
Richard R. Redfern
c/o Richard R. Redfern
1982 Ruby View Drive
Elko, Nevada 89801
 
MINING DEED
 
             This Mining Deed (this "Deed") is made by Rimrock Gold Corp. and
Rimrock Mining Inc. (collectively the "Grantor"), to Richard R. Redfern, an
individual as to an undivided 100% interest (the "Grantee").
 
             For and in consideration of Ten Dollars ($10.00) United States
currency and other good and valuable consideration delivered by the Grantor to
the Grantee, the receipt and sufficiency of which are acknowledged, the Grantor
grants, bargains and sells to the Grantee and his assigns and successors
forever, the unpatented lode mining claims situated in Elko County, Nevada, the
county recording and United States Bureau of Land Management filing information
for which are described in Exhibit A attached to and by this reference
incorporated in this Mining Deed, together with all appurtenances, easements,
hereditaments and rights-of-way, part of or related to the unpatented mining
claims, encumbrances or liens against or in the unpatented mining claims subject
to this Mining Deed created by, through or under the Grantor, and the Grantor
covenants and warrants to defend the Grantee's title against any such claims,
encumbrances and all other claims of adverse title created by, through or under
the Payor.
 
 The Grantor has executed this Mining Deed effected September 23, 2013
 
 

    By:
/s/ Jordan Starkman
        Jordan Starkman       Title:
President
 

 
 
 

--------------------------------------------------------------------------------

 
 

    [barcode.jpg] 679271
10/07/2013
010 of 16

 
PROVINCE OF ONTARIO
)
   
)
ss.
CITY OF TORONTO
)
 



This Mining Deed was acknowledged before me on ___________, 2013, by Jordan
Starkman as President of Rimrock Gold Corp.



  [sign.jpg]    
Notary Public
         
My commission expires:         Never       
          [seal2.jpg]  

 
 
2

--------------------------------------------------------------------------------

 
 

    [barcode.jpg] 679271
10/07/2013
011 of 16

 
B.   MEMORANDUM
 
MEMORANDUM
 
MEMORANDUM OF MINING OPTION is made this 23rd day of September, 2013 (the
"Effective Date"), by and between RICHARD R. REDFERN, a married man (the
-Seller") and RIMROCK GOLD CORP. AND RIMROCK MINING INC. corporations having
their principal place of business at 3651 Lindell Rd, Suite #D155, Las Vegas,
NV, 89103 ("Rimrock Gold").
 
1.           Option and Term
 
              (a)            Seller sells to Rimrock Gold all the property
described in Exhibit A, together with, all:
 
 
(i)
tailings, dumps and mine wastes;

 
(ii)
surface rights, easements and rights-or-way appurtenant or incident thereto; and

 
(iii)
mining and mineral rights appurtenant or incident thereto useful or convenient
for mining and related uses ("Property").

 
(b)          Seller shall have the right to receive a royalty on production from
the Property equal to 1% of Net Smelter Returns.
 
2.           Exclusive Possession
 
             Rimrock Gold shall have exclusive possession and quiet enjoyment of
the Property upon purchase.
 
3.           Additional Terms
 
             Additional terms and conditions are contained in the full agreement
between parties. This Memorandum of the Option shall not modify said Agreement.
 
 
 

--------------------------------------------------------------------------------

 
 

    [barcode.jpg] 679271
10/07/2013
012 of 16

 
C.           QUITCLAIM DEED
 
QUITCLAIM DEED
 
              This indenture, made this 23 day of September, 2013, between
Richard R. Redfern of the county of Elko, State of Nevada, party of the first
part, and Rimrock Gold Corp. and Rimrock Mining Inc. of 3651 Lindell Rd, Suite
#D155, Las Vegas, NV, 89103 Nevada, party of the second part.
 
Witnesseth
(Nevada)
 
              The said party of the first part, for and in the consideration of
the sum of $10.00 dollars to him in hand paid by said party of the second part,
the receipt whereof is hereby acknowledged, does by these present remise,
release and forever quitclaim unto said party of the second part, its successors
and assigns, forever, all that certain "Ivanhoe Creek" lode mining claim situate
lying and being in the county of Elko, State of Nevada, and more particularly
described as follows to wit:
 
Twenty-two lode mining claims with BLM serial numbers NMC1001209 through
NMC1001231, otherwise known as the "Ivanhoe Creek" lode claims.
 
              Together with all and singular the tenements, hereditaments and
appurtenances thereunto belonging or in anywise appertaining and the revision
and reversions, remainder and remainders, rents, issues and profits thereof.
 
              To have and to hold, all and singular the said premises together
with the appurtenances unto said party of the second part, and to his heirs and
assigns forever.
 
              In witness whereof, the party of the first part hereto set his
hand and seal the day and year first above written.
 
/s/ Richard R. Redfern
 

Richard R. Redfern
 
 
 

--------------------------------------------------------------------------------

 
 

    [barcode.jpg] 679271
10/07/2013
013 of 16

 
D.          DEED OF NET SMELTER RETURNS ROYALTY
 
DEED OF NET SMELTER RETURNS ROYALTY
 
This Deed of Net Smelter Returns Royalty (this “Deed") is made and entered into
by and among Rimrock Gold Corp., a Delaware corporation and Rimrock Mining Inc.,
a Nevada corporation (collectively "Grantor"), and Richard R. Redfern, a married
man, of 1982 Ruby View Drive, Elko, Nevada 89801 ("Grantee")
 
Recitals
 
A.          Grantor is the owner of the unpatented lode mining claims
(collectively the “Claims") located in Elko County, Nevada, the Bureau of Land
Management filing information and Elko County, Nevada recording information for
which are more particularly described in Exhibit A attached hereto to and by
this reference incorporated in this Deed.
 
B.          Grantor and Grantee are parties to the Ivanhoe Creek Property Sale
Agreement concerning the Claims in accordance with which Grantor is obligated to
convey and grant to Grantee a production royalty in the Claims.
 
              For and in consideration of Grantee's payment to Grantor of the
sum of Ten Dollars ($10.00) United States currency and other good and valuable
consideration, the receipt and sufficiency of which Grantor acknowledges,
Grantor conveys and grants forever to Grantee, and Grantee's successors and
assigns, a production royalty of one percent (1%) of the Net Smelter Returns
from the production of minerals and mineral ores which are extracted or mined
or, in or under the Claims. The Net Smelter Returns production royalty is
granted to the Grantee as to an undivided 100% interest. The Net Smelter Returns
production royalty shall be calculated, determined and paid to Grantee and
Grantor shall perform the obligations described in Exhibit B attached to and by
this reference incorporated in this Deed.
 
              Rimrock Gold may at any point in time buy-out one percent (1%) Net
Smelter Return royalty thereby reducing RMIC Gold's interest to 0% NSR, by
payment to RMIC Gold of $1,000,000.
 
              The Net Smelter Returns production royalty granted to Grantee
under this Deed shall burden and run with the Claims, including any amendments,
conversions to a lease or other form of tenure, relocations or patent of all or
any of the unpatented mining claims which comprise all or part of the Claims. On
amendment, conversion to a lease or other form of tenure or relocation or on
patenting of any of the unpatented mining claims which comprise all or part of
the Claims, Grantor is covenanted and obligated to execute, deliver and record
in the Office of the Recorder of Elko County, Nevada, an instrument by which
Grantor grants to Grantee the Net Smelter Returns production royalty and
subjects the amended, converted or relocated unpatented mining claims and the
patented claims, as applicable, to all of the burdens, conditions, obligation
and term of this Deed.
 
 
 

--------------------------------------------------------------------------------

 
 

    [barcode.jpg] 679271
10/07/2013
014 of 16

 
Grantor has executed this Deed effective September 23, 2013.
 

 
Rimrock Gold Corp.
   
Rimrock Mining Inc.
           
By:
/s/ Jordan Starkman
      Jordan Starkman    
Title:
President
 



              This Deed of Net Smelter Returns Royalty was acknowledged before
me on Sept. 23, 2013, by Jordan Starkman as President of Rimrock Gold Corp. and
President of Rimrock Mining Inc.



  [sign.jpg]    
Notary Public
          [seal2.jpg]  

 
 
 
 

--------------------------------------------------------------------------------

 
 

    [barcode.jpg] 679271
10/07/2013
015 of 16

 
E.           DEED WITH RESERVATION OF NET SMELTER RETURNS ROYALTY
 
DEED WITH RESERVATION OF NET SMELTER RETURNS ROYALTY
 
              This deed With Reservation of Net Smelter Returns Royalty (this
“Deed") is made and entered into by and between Richard R. Redfern. a married
man, of 1982 Ruby View Drive, Elko, Nevada 89801 ("Grantor"), and Rimrock Gold
Corp., a Delaware corporation and Rimrock Mining Inc., a Nevada corporation
(collectively "Grantee")
 
              For and in consideration of Grantee's payment to Grantor the sum
of Ten Dollars ($10.00) United States currency, and other good and valuable
consideration, the receipt and sufficiency of which Grantor acknowledges,
Grantor conveys forever to Grantee, and Grantee's successors and assigns, all
those unpatented mining claims (collectively the "Claims") located in Elko
County, Nevada, the Bureau of Land Management filing information and Elko
County, Nevada recording information for which are more particularly described
in Exhibit A attached to and by this reference incorporated in this Deed,
subject to the reservation in Grantor of the Net Smelter Returns production
royalty described in this Deed.
 
              Grantor conveys forever to Grantee, and Grantee's successors and
assigns, all of the minerals, mineral compounds and ores, in or under the
Claims, and appurtenances, hereditaments and tenements which pertain to the
Claims, to have and to hold all of the same to Grantee and its successors and
assigns forever, subject to the reservation in Grantor of the Net Smelter
Returns production royalty described in this Deed.
 
              Grantor grants, reserves and retains to itself, and Grantor's
successors and assigns forever, and Grantee is covenanted and obligated to pay
to Grantor, and Grantor's successors and assigns, a production royalty of one
percent (1%) of the Net Smelter Returns from the production of minerals and
mineral ores which are extracted or mined on, in or under the Claims. The
production royalty is granted to Grantor as to an undivided 100% interest. The
Net Smelter Returns production royalty shall be calculated, determined and paid
to Grantor and Grantee shall perform the obligations described in Exhibit B
attached to and by this reference incorporated in this Deed.
 
Rimrock Gold may at any point in time buy-out one percent (1%) Net Smelter
Return royalty thereby reducing RMIC Gold's interest to 0% NSR, by payment to
RMIC Gold of $1,000,000.
 
              The Net Smelter Returns production royalty reserved to Grantor
under this Deed shall burden and run with the Claims, including any amendments,
conversions to a lease or other form of tenure, relocations or patent of all or
any of the unpatented mining claims which comprise of all part of Claims. On
amendment, conversion to a lease or other form of tenure or relocation or on
patenting of any of the unpatented mining claims which comprise all or part of
the Claims, Grantee is covenanted and obligated to execute, deliver and record
in the Office of the Recorder of Elko County, Nevada, an instrument by which
Grantee grants to Grantor the Net Smelter Returns production royalty and
subjects the amended, converted or relocated unpatented mining claims and the
patented claims, as applicable, to all of the burdens, conditions, obligations
and terms of this Deed.
 
 
 

--------------------------------------------------------------------------------

 
 

    [barcode.jpg] 679271
10/07/2013
016 of 16

 
              Grantor has executed this Deed effective September 23, 2013.
 

 
/s/ Richard R. Redfern
   
Richard R. Redfern
 



STATE OF NEVADA
)
 
)
COUNTY OF             ELKO               
)

 
This Deed With Reservation of Net Smelter Returns Royalty was acknowledged
before me on September 23rd, 2013 by Richard R. Redfern.
 

    [img004.jpg]

 
 

--------------------------------------------------------------------------------